Citation Nr: 1105458	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for cervical 
spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which denied entitlement to an increased 
disability evaluation for the Veteran's cervical spine 
degenerative disc disease.  

During the course of the appeal, the Veteran relocated to Florida 
in 2009 and the claims file was transferred to the custody of the 
RO in St. Petersburg, Florida, which is now the agency of 
original jurisdiction.

In July 2007 and June 2010, the Board remanded this matter to the 
RO via the Appeals Management Center (AMC) for additional 
development.

In December 2010, the Veteran withdrew his request for a hearing 
before the Board.


FINDING OF FACT

In a December 2010 statement, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant provided a statement in 
December 2010 wherein he indicated that he wished with withdraw 
his appeal on the issue of an increased rating for cervical spine 
disability.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 20 
percent for cervical spine degenerative disc disease is 
dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


